Opinion issued February 21, 2013




                                        In The

                                 Court of Appeals
                                       For The

                             First District of Texas
                               ————————————
                                 NO. 01-12-00529-CR
                               ———————————
              CHARLESTON CLARK SINGLETARY, Appellant
                                          V.
                          THE STATE OF TEXAS, Appellee



                        On Appeal from the 337th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1156595


                             MEMORANDUM OPINION

      Appellant, Charleston Clark Singletary, attempts to appeal from a

modification to the term of his community supervision. We dismiss the appeal for

lack of jurisdiction.
      Appellant pleaded guilty to the felony offense of evading arrest with a motor

vehicle. The trial court deferred adjudication of appellant’s guilt, placed him on

community supervision for two years, and assessed a $200 fine. On February 7,

2012, the State moved to adjudicate appellant’s guilt, alleging that appellant had

violated the terms of his community supervision. On April 3, 2012, appellant

moved to recuse the trial judge presiding over the case. The trial judge denied

appellant’s motion the same day. On May 2, 2012, the administrative judge denied

appellant’s motion to recuse the trial judge. On May 4, 2012, the trial court

extended the term of appellant’s community supervision for two years. Appellant,

proceeding pro se, appealed.

      Appellant seeks to appeal the trial court’s modification of his community

supervision. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 22(a)(2) (West Supp.

2012) (extending term of community supervision constitutes modification). When

a community-supervision violation is proven, the trial court has the discretion to

continue or modify the terms of community supervision. Ex parte Doan, 369
S.W.3d 205, 212 (Tex. Crim. App. 2012).        A modification of the terms and

conditions of community supervision is not an appealable order. See Davis v.

State, 195 S.W.3d 708, 710–11 (Tex. Crim. App. 2006) (stating that complaint

about condition that does not serve as basis for revocation cannot be considered);

Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999,


                                        2
pet. ref’d) (stating that no appeal lies from modification of terms of community

supervision).

      Appellant states in his notice of appeal that he seeks to appeal the

modification on the grounds that his constitutional rights were violated because the

trial judge signed the modification while appellant’s motion to recuse was pending

before the administrative judge. The record shows, however, that the trial judge

signed the modification after the administrative judge had denied appellant’s

motion to recuse.

      We dismiss the appeal for want of jurisdiction. We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3